Citation Nr: 1243146	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  04-25 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for calluses of the feet.  

3.  Entitlement to service connection for hypertension, to include as due to in-service herbicide exposure and as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran, D.A., and H.V.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active service from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2004 and January 2006 rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In December 2004, the Veteran testified (on his PTSD and hypertension claims) at a hearing conducted at the RO before a decision review officer.  A transcript of the hearing has been associated with the claims folder.

The Board remanded these claims most recently in November 2011 to obtain additional treatment records and to accord the Veteran VA examinations with regards to the claims for service connection for PTSD and calluses of the feet.  Review of the record reflects substantial compliance with these directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In October 2012, the Veteran submitted new evidence in the form of a statement pertaining to his claims.  He specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2012).  

The Veteran's hypertension claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  At no time during the appeal period has a confirmed diagnosis of PTSD related to a verified in-service stressor been shown.
2.  Calluses of the feet were first diagnosed several years after the Veteran's active duty and are not causally or etiologically related to such service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

2.  Calluses of the feet were not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, pre-decisional notice letters in June 2003 (PTSD) and November 2005 (calluses) complied with VA's duty to notify the Veteran with regards to the issues on appeal.  Specifically, these letters apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Additionally, a March 2006 letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This was followed by a readjudication of the claims, most recently by a September 2012 supplemental statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and Social Security Administration (SSA) records and also secured medical opinions in furtherance of the Veteran's claims.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  VA has no duty to inform or assist with respect to the procurement of relevant records that was unmet.  38 C.F.R. § 3.159(c)(1)-(3).  

Pertinent VA opinions with respect to the issues adjudicated herein were obtained in November 2003 (PTSD), September 2008 (calluses), September 2010 (calluses) and March 2012 (PTSD and calluses).  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinions obtained in this case are sufficient, as they collectively considered all of the pertinent evidence of record, including the written statements of the Veteran, and provided explanations for the opinions stated.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA opinion concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

	A.  PTSD

The Veteran contends that he has PTSD related to several in-service stressors.  His stressors include visiting his wounded cousin and seeing injured soldiers and receiving enemy fire.  See, e.g., July 2003 stressor statement.

Entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the DSM-IV; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is not related to combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2011); Cohen v. Brown, 10 Vet. App. 128 (1997).  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.

In this case, the Veteran's DD Form 214 shows that his military occupational specialty (MOS) was that of a light truck driver.  The Veteran did not receive any decorations or medals denoting participation in combat.  Where VA determines that the veteran did not engage in combat with the enemy, or that the veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regards to the corroboration of stressors, the Board observes the recent amendment to 38 C.F.R. § 3.304 concerning stressors based on a veteran's "fear of hostile military or terrorist activity."  Specifically, the amendment provides that, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.  

The Veteran's STRs show no treatment for, or diagnosis of, any psychiatric disorder, to include PTSD.  His April 1971 separation examination revealed a clinically normal psychiatric system.  According to the Veteran's personnel records, he was stationed in Vietnam from February 1970 to April 1971 with the 25th S&T Battalion in an Infantry Division.  

In support of the Veteran's contentions regarding his stressors, his representative submitted evidence consisting of military records pertaining to the Veteran's battalion when he was in Vietnam.  This evidence shows that the 25th S&T Battalion received sniper fire in May 1970.  The evidence also shows that while the Veteran was in Vietnam, the 25th Infantry Division had several mining incidents that resulted in multiple woundings and deaths.  Additionally, the evidence shows that in October 1970, Cu Chi Base Camp received rocket fire.  The Veteran testified about being stationed at Cu Chi when there was mortar fire.  December 2004 Hearing Transcript (T.) at 23.  

However, hostile military activity is repeatedly referred to as being "light" and "low."  For example, enemy activity within the 25th Infantry Division area of operations (AO) remained at a low level in August 1970.  In September 1970, enemy activity was reported to be light and scattered as well as remaining at a low level.  Although six support bases received attacks by fire during one week in September, the damage incurred was not enough to constitute a genuine highpoint.  In October 1970, enemy activity was again reported to be at a low level.  During the quarter from August 1, 1970, to October 31, 1970, the actions of the military were such that they were opined to prevent "any significant enemy offensive activity."  Fighting was opined to be light and scattered in general.  

In any event, the Board acknowledges that, as noted in the prior Remand, the Board previously conceded the Veteran's stressors of incoming fire and visiting his wounded cousin pursuant to the amendment regarding stressors as the Veteran claimed that he feared for his life while in service.  See November 2011 Board Remand.  However, the evidence fails to show that the Veteran actually has PTSD related to his conceded in-service stressors.  

According to post-service medical records, the Veteran has not sought treatment for any psychiatric disorders, including PTSD.  The Veteran was afforded a VA examination in November 2003.  He reported that he was not in direct combat.  The Veteran reportedly felt guilty about his cousin's injury.  Following examination, no psychiatric disorder was diagnosed.  The examiner opined that the Veteran exhibited some symptoms of PTSD and described his stressors as having been experienced during his military duty.  However, currently he did not meet the criteria for PTSD.  He also experienced depressed mood about his physical condition for which he retired from the factory he worked at for 30 years, although he did not meet the criteria for major depressive disorder.  It did not appear that his military experiences had caused clinically significant impairment in social, occupational, or family functioning currently.

The Veteran underwent a private psychological evaluation in January 2005.  The Veteran reported being hit with incoming rounds when his unit was on the field while stationed at Cu Chi Base Camp.  He reported friends being wound and killed.  The Veteran also reported visiting his injured cousin and seeing wounded at the hospital.  He indicated that he feared for his life when he was in Vietnam.  Following examination, the Veteran was diagnosed with PTSD.  The evaluation includes a discussion of why the Veteran met the different criteria for a diagnosis of PTSD.  

A buddy statement from his injured cousin received in February 2006 shows that the Veteran lost a good friend in Vietnam.  A buddy statement received in August 2010 reveals that the Veteran experienced mortar and sniper fire when visiting him December 1971 in Phan Thiet, Vietnam.

The Veteran was afforded a second VA examination in March 2012.  Following an examination, the examiner indicated that the Veteran's symptoms did not meet the criteria for PTSD.  He met diagnostic criteria A, but did not meet criteria B, C, or F.  The Veteran reported mild/minimal symptomatology, which did not meet the diagnostic threshold.  No other psychiatric disorder was diagnosed.  The examiner opined that the Veteran's stressors of incoming mortar and visiting his wounded cousin meet criterion A and were related to his fear of hostile military or terrorist activity.  The Veteran also met criterion D of persistent symptoms of increased arousal as well as criterion E in that his symptoms lasted longer than one month.  However, criterion B was not met as the Veteran's traumatic events were not persistently re-experienced; criterion C was not met as he only had one symptom of persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness; and criterion F was not met as his symptoms did not cause clinically significant distress or impairment in social, occupation, or other important areas of functioning.  

The examiner concluded that the Veteran did not meet the full criteria for PTSD.  The examiner opined that the Veteran's claimed PTSD was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD or any other apparent psychiatric condition.  Although the Veteran served in Vietnam and likely met criteria A for stress exposure, he did not meet criteria B, C, or F and it was questionable whether criteria D was met.  Psychological testing to assess current PTSD symptomatology was well below cut-off and not consistent with the diagnosis of PTSD.  

Based on a review of the evidence, the Board concludes that service connection for PTSD is not warranted.  Initially, as previously discussed herein, the Board finds that the Veteran does have in-service stressors.  

Indeed, both the November 2003 and March 2012 VA examiners--after conducting extensive examinations with the Veteran--determined that he did not in fact meet the criteria for a diagnosis of PTSD.  Both examiners' opinions were supported by well-reasoned rationales.  As discussed above, the November 2003 examiner opined that although the Veteran exhibited some symptoms of PTSD, it did not appear that his military experiences had caused clinically significant impairment in social, occupational or family functioning currently.  Furthermore, the March 2012 examiner provided a detailed rationale for why the Veteran met criteria A and E for a diagnosis of PTSD, but did not meet criteria B, C, and F, and only questionably met criteria D.  As discussed in detail in that examination report, the Veteran's traumatic events were not persistently re-experienced; he only had one symptom of persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness; and his symptoms did not cause clinically significant distress or impairment in social, occupation, or other important areas of functioning.  

Based on these two examinations that were premised upon a review of the Veteran's claims files; an interview with the Veteran; as well as psychological testing during the March 2012 examination, the Board concludes that the preponderance of the evidence is against a finding of PTSD related to the Veteran's military service.  As discussed above, the amendment relaxing the verification of stressors requires that a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD.  In this case, despite the Veteran being afforded two separate examinations with different VA examiners, no VA or VA-contracted psychiatrist or psychologist has diagnosed the Veteran with PTSD based on his conceded in-service stressors.

The Board acknowledges the Veteran's representative's argument that PTSD should be granted based upon the January 2005 private evaluation.  The representative contends that the amendment does not apply and that the evidence they submitted consisting of military records pertaining to the Veteran's battalion when he was in Vietnam--which showed enemy fire and mining accidents--is sufficient to verify the Veteran's stressors.  See, e.g., October 2012 brief.  Thus, the argument is that without application of the amendment, a private evaluation diagnosing PTSD based on the Veteran's military service is sufficient for an award of service connection.  

However, even if the Board were to concede the Veteran's stressors based upon the military records submitted and not apply the amendment, service connection for PTSD is still not warranted.  In this case, the Board finds that the preponderance of the evidence is against a finding that the Veteran has PTSD or any other psychiatric disorder related to his military service.

In reaching this conclusion, the Board acknowledges that the January 2005 private evaluation that was premised upon an interview with the Veteran and also included a discussion of why the Veteran met the criteria necessary for a diagnosis of PTSD.  However, the Board finds that this medical opinion lacks rationale.  Significantly, the private medical opinion did not address the records showing that the hostile military activity was repeatedly referred to as "light" and "low."  Accordingly, the Board concludes that the preponderance of the evidence is against a finding that the Veteran meets the criteria for PTSD related to his military service.

In this regard, the Board observes that the Veteran's post-service treatment records are devoid of any treatment for PTSD or any other psychiatric disorder, although he has sought medical treatment for other health issues.  Additionally, the Board observes that the private evaluation was only obtained after the Veteran was afforded the November 2003 VA examination, which failed to diagnose him with PTSD or any other psychiatric disorder.  In the absence of other evidence showing a diagnosis of PTSD based on the Veteran's military service besides the private evaluation, when considering that two different VA examiners concluded that the Veteran did not have PTSD or any other psychiatric disorder, the Board concludes that the preponderance of the evidence shows that the Veteran does not have a current diagnosis of PTSD related to his military service.  

The Veteran has expressed his belief that he has PTSD that is related to his service, but there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to diagnosis of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1) (2012).  His own assertions as to etiology have no probative value.

Without competent evidence of a confirmed diagnosis of PTSD related to a verified in-service stressor, service connection for PTSD is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for PTSD.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for PTSD is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2012).  
	B.  Calluses of the Feet

The Veteran contends that he has calluses of his feet that are related to his military service.  See, e.g., T. at 3.  He contends that the onset of his calluses occurred during basic training.  See, e.g., October 2006 notice of disagreement. 

The Veteran's STRs include a pre-induction examination and report of medical history wherein the Veteran answered yes to foot trouble.  He reported having calluses on his feet.  However, examination of his feet was normal.  There is no indication that he had calluses while in service.  Indeed, his April 1971 separation examination revealed clinically normal feet; no calluses were reported.

According to post-service medical records, the Veteran has had numerous foot examinations in connection with a service-connected skin disability.  A VA examination in June 1972 did not show any calluses.  The first indication of calluses was in December 1998 when the Veteran was shown to have calluses.  Calluses were again showed in July 1999, November 2001, and November 2002.  No opinions regarding the etiology of his calluses were provided.  

At VA examinations for the service-connected skin disorder of his feet in November 2003, July 2006, and September 2008, the Veteran was shown to have calluses.  None of the examinations contain any opinions regarding the etiology of the Veteran's calluses.  

The Veteran was afforded a VA examination in September 2010 specifically to determine the etiology of his calluses.  At that examination no calluses were shown; the Veteran was diagnosed with a normal foot examination.

Since no calluses were shown in September 2010, but were shown at other examinations during this appeal, a new VA examination was obtained in March 2012.  The Veteran was diagnosed with calluses on the left foot with an onset in the 1970s.  The examiner noted the Veteran's June 1969 pre-induction examination noting calluses as well as the April 1971 discharge examination that did not mention calluses.  The Veteran reported having calluses on the left foot over the years that have been painful.  He worked for many years as a machine operator.  He retired in 2002 due to a stroke.  The examiner noted that the Veteran had several foot surgeries, but there was not a lot of detail in the records pertaining to those surgeries.  The examiner also noted that there was no record of any specific injuries to the feet.  The Veteran had had several strokes affecting the left side, which had affected his gait.  It was likely that due to the strokes, his gait and mechanics had been altered and had changed the pressure points on his feet.  Also, contractures due to the strokes had likely altered his foot function as well.  

Following examination, the examiner opined that the Veteran's calluses were less likely as not due to his military service.  The Veteran had calluses to his left foot currently.  Calluses were extremely common.  Callus formation was a natural response to repeated trauma to the skin.  They could occur anywhere on the body, but obviously were more likely to occur on the areas of the skin that impact the environment the most, especially the feet.  Calluses could come and go depending on the person's activities (work, exercise, daily activities, etc).  A common predisposing factor to getting a callus was the bone structure under the skin that was impacting the environment.  Places where the bone was relatively close to the skin were much more likely to develop calluses than other areas.  In people, a significant factor to developing calluses of the feet was their natural bone structure they were born with or which had been altered due to injury.  

The Veteran apparently had some foot calluses prior to entering the military; they were most likely related to his particular bone structure.  Perhaps he did have calluses in the military, but those likely would have resolved after getting out and doing different work as a machinist.  In addition, his several strokes and foot surgeries had no doubt altered his foot and his gait mechanics.  That would change the heaviest pressure points where his foot contacts the ground; that would predispose him to get further calluses in new places on the feet.  So, the most likely etiology for the Veteran's calluses was a combination of natural born foot structure and his accumulated surgeries and changes in walking mechanics due to his several strokes.  That was far more likely the cause than simply being in the military for less than two years.  In the military, he probably did have some calluses, but those were not likely related to his current calluses.  
Based on a review of the evidence, the Board concludes that service connection for calluses of the feet is not warranted.  Although the Veteran has been diagnosed post-service with calluses of the feet, the evidence does not show that they are related to his military service.  In this case, the Board finds that the evidence does not support a finding of a nexus between his service and his current callus disorder.  

Initially, although the Veteran reported having calluses at his pre-induction examination, the Board concludes that the Veteran was sound at entry to service.  The Board observes that a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

In this case, although the Veteran's medical history showed that he reported calluses, physical examination revealed normal feet.  Thus, no callus defects, infirmities, or disorders were shown at entrance to service.  In other words, although the Veteran had a reported history of calluses, the evidence fails to show that he had a current callus disorder when he entered his service.  Therefore, the Board concludes that the Veteran was presumed to have been in sound condition at entrance to service.

Although the Veteran is presumed to have been in sound condition at entrance to service, the evidence fails to show the incurrence of an event, injury, or disease to his feet or that any current callus disorder is related to his military service.

In reaching this conclusion, the Board acknowledges the March 2012 examiner's opinion that the Veteran perhaps did have calluses in the military.  In this regard, the Board acknowledges the Veteran's reports of having calluses in service.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Furthermore, the Board also finds the Veteran credible.  As noted above, the examiner acknowledged that the Veteran might have had calluses in service.  

However, there is no nexus evidence to support a finding of service connection.  As noted above, no medical professional has provided any opinion that the Veteran's current calluses are related to his military service.  The only medical opinion of record, that of the March 2012 VA examiner, indicates that the calluses of the Veteran's feet are not related to his military service.  That opinion is uncontradicted and is supported by a rationale.  As discussed above, the examiner opined that the most likely etiology for the Veteran's calluses was a combination of natural born foot structure and his accumulated surgeries and changes in walking mechanics due to his several strokes.  Such etiology was opined to be far more likely the cause than simply being in the military for less than two years.  

Furthermore, the evidence does not show that he had any chronic callus disorder in service or immediately thereafter.  In this regard, the Board notes that the March 2012 examiner opined that any in-service calluses likely would have resolved after getting out and doing different work as a machinist.  The examiner further opined that although the Veteran probably did have calluses in service, those were not likely related to his current calluses.  The examiner's opinion is supported by the Veteran's April 1971 discharge examination that showed clinically normal feet in addition to a June 1972 examination that did not reveal calluses, as well as the absence of any calluses being noted until 1998.  

Thus, the Board finds that the onset of his post-service calluses of the feet did not occur in service or for several years thereafter.  The Board's finding is further supported by the lack of post-service evidence showing calluses of the feet until 1998, over two decades after discharge from service.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of callus complaints, symptoms, or findings for two decades between the period of active service and a diagnosis of calluses of the feet is itself evidence which tends to show that his current calluses of the feet did not have their onset in service or for years thereafter.

Furthermore, the claims folder contains no competent evidence of calluses of the feet associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service medical records indicate any opinion relating the Veteran's calluses of the feet to his military service.  Without evidence of an in-service event, injury, or disease to the Veteran's feet or competent evidence of an association between his calluses of the feet and his active duty, service connection for calluses of the feet is not warranted.

The Veteran has expressed his belief that his calluses of the feet are related to his service, but there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1).  His own assertions as to etiology have no probative value.

Without evidence of the onset of a chronic callus disability of the feet in service, competent evidence of continuous relevant symptomatology since service, or competent evidence of an association between calluses of the feet and the Veteran's active duty, service connection for calluses of the feet is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for calluses of the feet.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for calluses of the feet is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for calluses of the feet is denied.


REMAND

Regrettably, another remand is necessary for further evidentiary development of the issue of entitlement to service connection for hypertension, to include as due to in-service herbicide exposure and as secondary to a service-connected disability.

Initially, as set forth in the preceding portion of this decision, service connection for PTSD is not warranted.  Therefore, the Board will address, in this Remand, the Veteran's hypertension, as it may pertain to his service-connected diabetes mellitus, type II.  With regards to this matter, although none of the Veteran's statements throughout this appeal since he filed his claim have indicated a belief that his hypertension is secondary to his service-connected diabetes mellitus, his representative has raised such theory of entitlement.  As pointed out by the Veteran's representative in October 2012, this new theory has not been fully addressed by VA.  See October 2012 brief.

As regards service connection for hypertension as caused by his service-connected diabetes mellitus, type II, the Board observes that the Veteran's hypertension pre-dates his diabetes mellitus, type II.  The earliest diagnosis of hypertension is in 1997, while the Veteran was not diagnosed with diabetes mellitus, type II until 2008.  Id.  Moreover, in a June 2011 VA examination for his diabetes mellitus, type II, the examiner opined that the Veteran's hypertension was not due to his diabetes mellitus, type II as there was no renal involvement.  However, it does not appear that any opinion regarding aggravation was provided.  

In this regard, the Board observes that none of the medical evidence of record supports a finding that the Veteran's hypertension is aggravated by his diabetes mellitus, type II.  Indeed, the Veteran has not even provided any statements to the effect that his service-connected diabetes mellitus, type II aggravates his hypertension.  Although the current evidence of record does not reflect a basis to award service connection for hypertension as secondary to the Veteran's diabetes mellitus, type II--to avoid prejudice to the Veteran--a remand is necessary so that the agency of original jurisdiction (AOJ) can adjudicate this issue prior to the Board's review.  As a remand is necessary, a medical opinion regarding aggravation should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA letter pertaining to the issue of entitlement to service connection for hypertension, to include as secondary to a service-connected disability.  [This correspondence should include the criteria necessary to substantiate a claim for service connection on both a direct basis and a secondary basis.]  

2.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his hypertension.  The Veteran's claims file, including a copy of this Remand, must be made available to the examiner for review in connection with this evaluation.  A notation that this review has taken place should be made in the evaluation report.

The examiner is requested to review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's hypertension is aggravated (permanently worsened beyond normal progression) by his service-connected diabetes mellitus, type II.  [If the Veteran is found to have hypertension that is aggravated by his service-connected diabetes mellitus, type II, the examiner should quantify the approximate degree of aggravation.]  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue of entitlement to service connection for hypertension, to include as due to in-service herbicide exposure and as secondary to a service-connected disability.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


